UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7153



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WANSLEY OTTO MASSEY, a/k/a Pops,

                                            Defendant - Appellant.




                            No. 97-7154



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


WANSLEY OTTO MASSEY, a/k/a Pops,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. William L. Osteen, Sr.,
District Judge, sitting by designation. (CR-94-170-3-3-V)
Submitted:    December 11, 1997       Decided:   December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Wansley Otto Massey, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court's orders denying
his motions for disclosure of the grand jury concurrence form, a

Batson challenge form, and challenging the jurisdiction of the dis-
trict court. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we dismiss the

appeal on the reasoning of the district court. United States v.

Massey, No. CA-94-170-3-3-V (W.D.N.C. July 29 & 31, 1997). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                  2